                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

 ANGÉLICA M. GONZÁLEZ BERRIOS,

       Plaintiff,

            v.                             CIVIL NO. 18-1146 (RAM)
 MENNONITE GENERAL HOSPITAL,
 INC., et al.,

       Defendants



                           OPINION AND ORDER
RAÚL M. ARIAS-MARXUACH, District Judge

     Pending before the Court is Plaintiff Angélica González-

Berrios’ Motion Requesting Relief from Protective Order and For

Leave to Forego Fed. R. Civ. 30 Deposition. (Docket No. 92). This

Motion was filed only two (2) hours after the Court issued an

eighteen-page    Opinion   and     Order   granting   Mennonite   General

Hospital, Inc. a protective order barring the deposition of its

Chief Executive Officer (“CEO”). (Docket No. 91). Despite granting

the protective order, this Court explicitly left the door open for

relief from said Order if a deposition of the Hospital under Fed.

R. Civ. P. 30(b)(6) leads to evidence which shows that the CEO

possesses   unique,   first-hand    information   that   is   relevant   to

Plaintiff’s claims or the Hospital’s defenses. (Docket No. 91 at

17-18). Plaintiff’s Motion Requesting Relief at Docket No. 92 is

DENIED for the following reasons.
Civil No. 18-1146 (RAM)                                                       2


      First, and contrary to Plaintiff’s assertion, the Court did

rule upon her Motion Requesting In-Camera Review at Docket No. 77.

The Court’s Opinion & Order denied Plaintiff’s request for in-

camera inspection because it rested on a conclusory assertion of

attorney work-product. (Docket 91 at 1, 13 and 17).

      Second, the Court’s Opinion and Order has not forced Plaintiff

to reveal protected attorney-work product, whether in the form of

two (2) videos or “purported confidential litigation strategy”. As

defined by Fed. R. Civ. P. 26 (b)(3), work product consists of

“documents and tangible things that are prepared in anticipation

of   litigation   or   for   trial   by   or   for   another   party   or   its

representative (including the other party's attorney, consultant,

surety, indemnitor, insurer, or agent).” The Court’s Opinion and

Order does not require production of any such documents or tangible

objects. Seeking that the Court depart from the course set by its

Opinion and Order, Plaintiff submitted hyperlinks to two videos.

None of those videos was prepared by Plaintiff’s legal counsel in

anticipation of litigation. See Fed. R. Civ. P. 26 (b)(3). Thus,

they are not her attorneys’ work-product.

      Plaintiff protests that the Opinion and Order has “forced”

her to disclose confidential litigation and deposition strategy.

(Docket No. 92 ¶¶ 3, 5, 12, 13). That is not the case.                 As the

First Circuit noted, “not every item that may reveal some inkling

of a lawyer’s mental impressions, conclusions, opinions, or legal
Civil No. 18-1146 (RAM)                                                  3


theories is protected as opinion work product.” In re San Juan

Dupont Plaza Hotel Fire Litigation, 859 F.2d 1007, 1015 (1st Cir.

1998) (discussing the work-product doctrine and upholding order

that required the parties to disclose in advance documents to be

used at depositions). Moreover, a useful line of demarcation is

whether the lawyer has a justifiable expectation that the materials

will remain private:

      We begin with an abecedarian verity: not every item which
      may   reveal   some   inkling   of  a    lawyer's   mental
      impressions, conclusions, opinions, or legal theories is
      protected as opinion work product. Were the doctrine to
      sweep so massively, the exception would hungrily swallow
      up the rule. See Sporck v. Peil, 759 F.2d at 319 (Seitz,
      J., dissenting) (“[e]very act by a litigant or his
      attorney gives rise to ... vague inferences” as to
      strategy and counsel's thought processes). Whatever
      heightened protection may be conferred upon opinion work
      product, that level of protection is not triggered
      unless disclosure creates a real, nonspeculative danger
      of revealing the lawyer's thoughts. See Gould, Inc. v.
      Mitsui Mining & Smelting Co., 825 F.2d 676, 680 (2d
      Cir.1987);   Research    Institute   for    Medicine   and
      Chemistry, Inc. v. Wisconsin Alumni Research Foundation,
      114 F.R.D. 672, 680 (W.D.Wis.1987). There is, moreover,
      a second line of demarcation. Some materials do not merit
      heightened protection because, despite the revelations
      they contain as to an attorney's thought processes, the
      lawyer has had no justifiable expectation that the
      mental impressions revealed by the materials will remain
      private. Id. at 1015-1016. (emphasis added).

      Assuming arguendo that stating that she wishes to depose the

CEO   regarding   two   videos   constituted   a   disclosure   of   “work

product,” no heightened protection was merited as the videos would

have been disclosed at the deposition. See In re San Juan Dupont

Plaza Hotel Fire Litigation, supra.
Civil No. 18-1146 (RAM)                                           4


     Likewise, if   preparing a list of topics     and taking    the

Hospital’s Fed. R. Civ. P. 30(b)(6) deposition provides some

insight into the areas that Plaintiff wishes to probe at an

eventual deposition of the Hospital’s CEO, that is simply part of

the normal operation of said rule and of the apex deposition

doctrine. As the First Circuit has explained:

     The rules do not compel the disclosure of matters which
     would likely remain inviolate in the bosom of the lodge;
     they merely accelerate disclosure of matters that would
     probably be revealed in due course. As to materials of
     the latter ilk, the attorney—though he has invested his
     ratiocinatory capital— has a relatively low expectation
     of ultimate privacy; indeed, precisely the reverse is
     often true. When framing, say, a response to a contention
     interrogatory, the lawyer—far from anticipating that the
     inferences gleanable from his preparation will remain
     the darkest of secrets—knows that the inferences will
     become common knowledge among those connected with the
     litigation. In real-world terms, the better the lawyer,
     the more he is likely to seek, whether or not sotto voce,
     to raise and advance his theory of the case through the
     answer.

In re San Juan Dupont Plaza Hotel Fire Litigation, 859 F.2d at

1016 (emphasis added).

     Third, Plaintiffs’ Motion makes no effort to tie either video

to the law controlling her claims or the Hospital’s defenses to

meet the burden of showing that deposing the CEO is relevant and

proportional to the needs of the case under Fed. R. Civ. P.

26(b)(1). Moreover, Plaintiff submitted hyperlinks to the videos

which are in Spanish, without providing a certified translation of

their content or requesting leave and an extension of time to file
Civil No. 18-1146 (RAM)                                                        5


such a translation, thus failing to comply                 Local Rule 5(g).

Accordingly, the Court will not consider the content of the videos.

     Fourth,       Plaintiff’s   Motion     contains      rhetoric     claiming

infringement of her due process rights, forced disclosure of

confidential litigation strategy and unfairness, but no legal

citations    and    supporting   authorities.     Local    Civil     Rule   7(a)

requires     that     motions    include     citations      and      supporting

authorities, specifically stating that:

     All matters submitted to the Court for consideration
     shall be presented by written motion filed with the clerk
     incorporating a memorandum of law, including citations
     and supporting authorities. Affidavits and other
     documents setting forth the facts on which the motion is
     based shall be filed with the motion. (emphasis added).

Neither Plaintiff’s Motion for In Camera Inspection nor her Motion

Requesting Relief from Protective Order and For Leave to Forego

Fed. R. Civ. 30 Deposition comply with Local Rule 7(a).

     Lastly, the Court is reminded of the following maxim: “act in

haste to repent at leisure.” While Plaintiff’s Motion promptly

repudiated    the    opportunity   to     take   the   Hospital’s     30(b)(6)

deposition, that option remains on the table should Plaintiff wish

to exercise it before October 15, 2019.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico this 1st day of October 2019.

                                   S/ RAÚL M. ARIAS-MARXUACH
                                   United States District Judge
